*140Order, Supreme Court, Bronx County (Bertram Katz, J.), entered July 11, 2002, which denied defendants’ motion to renew a prior order granting plaintiff’s motion to strike defendants’ answer on the ground of spoliation of evidence, unanimously affirmed, without costs.
Defendants fail to explain why they did not submit the newly submitted materials on the prior motion (CPLR 2221 [e] [3]). In any event, were we to consider these materials, we would adhere to our prior decision affirming the striking of defendants’ answer (303 AD2d 198 [2003]). Concur—Tom, J.E, Andrias, Sullivan and Lerner, JJ.